            Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

KINGDOM OF BELGIUM, FEDERAL PUBLIC
SERVICE FINANCE,

                        Plaintiff,
       v.
                                                            Case No. __________

DELVIAN LLC PENSION PLAN, ALICIA
COLODNER, RICHARD MARKOWITZ, JOHN
VAN MERKENSTEIJN, FGC SECURITIES LLC,
and STEPHEN WHEELER,

                        Defendants.


                                            COMPLAINT

       Plaintiff Kingdom Of Belgium, Federal Public Service Finance (“FPSF Belgium”), for its

Complaint against Defendants Delvian LLC Pension Plan (“Delvian”), Alicia Colodner, Richard

Markowitz, John Van Merkensteijn, FGC Securities LLC (“FGC Securities”) and Stephen

Wheeler (collectively, “Defendants”), alleges by its undersigned attorneys as follows:

                                       Nature of the Case

       1.       Plaintiff FPSF Belgium is the agency of the government of the Kingdom of

Belgium (“Belgium”) charged with the assessment and collection of Belgian taxes. FPSF

Belgium is the Belgian equivalent of the United States Treasury Department.

       2.       This case arises from a fraudulent scheme that caused FPSF Belgium to pay large

amounts of money to putative entities in the United States claiming to be owed tax refunds

relating to corporate dividends. The Defendants in this action participated in the scheme as

primary violators or aiders and abettors.
            Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 2 of 13




       3.       The scheme took advantage of a tax refund arrangement between Belgium and the

United States. Under Belgian law, Belgian companies are required to withhold a 25% tax on

dividends paid to their shareholders. However, under a double taxation treaty between Belgium

and the United States, this withheld amount is reimbursable to U.S. shareholders that meet

certain qualifications. In particular, entities that qualify as tax-exempt pension funds under U.S.

law may be entitled to a full refund.

       4.       Defendants Colodner, Markowitz and Van Merkensteijn used a scheme to mislead

FPSF Belgium into paying out dividend tax refunds that were not owed. To accomplish this

scheme, they employed a variety of fictitious pension plans, one of which was Delvian.

       5.       Colodner, Markowitz and Van Merkensteijn created the appearance that Delvian

was a bona fide U.S. pension plan that owned shares in one or more Belgian companies for

which dividends had been paid and dividend taxes had been withheld. The Defendants then

caused Delvian to request refunds in connection with those purportedly withheld dividend taxes.

       6.       These refund applications were fraudulent because Delvian was not a bona fide

pension plan, Delvian did not own the shares that it claimed to own and Delvian did not earn the

dividends it claimed to have earned. In reality, Delvian is nothing more than an alter ego of

Colodner, Markowitz and Van Merkensteijn.

       7.       Defendants FGC Securities and Stephen Wheeler aided and abetted this fraud.

They knowingly provided substantial assistance by, among other things, creating false and

misleading documentation of Delvian’s purported shareholdings and receipt of dividends.

       8.       In reliance on the false and misleading refund claims submitted on behalf of

Delvian, FPSF Belgium paid Delvian or its purported agents a total of €6,319,220, or




                                               -2-
            Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 3 of 13




approximately $7,583,064 at the current exchange rate. FPSF Belgium has been damaged in that

amount, plus interest, as well as other costs and expenses incurred investigating the fraud.

                                              Parties

       9.        Plaintiff FPSF Belgium is the agency of the Belgian government charged with the

assessment and collection of Belgian taxes. FPSF Belgium is located at Boulevard du Roi Albert

II, 33, bus 555, 1030 Brussels, Belgium. FPSF Belgium is an agency of a foreign state under the

U.S. Foreign Sovereign Immunities Act.

       10.       Defendant Delvian is a trust recognized by the U.S. Internal Revenue Service

(“IRS”). In submissions to FPSF Belgium, the address listed for Delvian is 40 West 57th Street,

20th Floor, New York, NY 10019. On information and belief, to the extent Delvian has any real

existence, each purported participant, member or trustee of Delvian is a citizen of a state of the

United States.

       11.       Defendant Alicia Colodner is a natural person who is a citizen of the State of New

York. At all relevant times, Colodner was a business associate of Markowitz and Van

Merkensteijn, and was an employee of a financial services firm run by those Defendants.

       12.       Defendant Richard Markowitz is a natural person who is a citizen of the State of

New York.

       13.       Defendant John Van Merkensteijn is a natural person who is a citizen of the State

of New York.

       14.       Defendant FGC Securities is a limited liability company organized under the laws

of the State of Delaware and with its principal place of business in the State of New York. On

information and belief, the sole member of FGC Securities is FGC Holdings LLC (“FGC

Holdings”). FGC Holdings is a limited liability company organized under the laws of the State




                                                -3-
          Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 4 of 13




of Delaware with its principal place of business in the State of New York. On information and

belief, the members of FGC Holdings are John Foley and Demetrios Lyristis, both of whom are

natural persons who are citizens of the State of New York.

       15.     Defendant Stephen Wheeler is a natural person who is a citizen of the State of

New Jersey. At all relevant times, he was the head of operations for FGC Securities.

                                      Jurisdiction and Venue

       16.     This Court has subject matter jurisdiction over all claims pursuant to 28 U.S.C.

§ 1332(a)(4) because the matter in controversy exceeds the sum or value of $75,000 and is

between an agency of a foreign state as plaintiff and citizens of a state or of different states.

       17.     This Court has personal jurisdiction over each of the Defendants. The claims in

this action arise from the transaction of business in New York, commission of torts in New York

and/or use of real property situated in New York. In addition, many of the Defendants are

residents of New York.

       18.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

                                        Factual Background

   A. Belgian Dividend Taxation.

       19.     Dividends paid by Belgian companies are taxed at the rate of 25% under Belgian

law. Such taxes are collected through a withholding system. At the time each dividend is paid,

the Belgian company withholds 25% and transfers that amount to FPSF Belgium. The company

then pays the net amount (the dividend minus the tax) to its shareholders.




                                                 -4-
          Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 5 of 13




       20.      Under a tax treaty between the United States and Belgium, tax-exempt residents

of the United States, including pension plans, are entitled to refunds of any withholding tax on

dividends. To obtain a refund, a pension plan must submit an application to FPSF Belgium with

proof of its tax-exempt status and its ownership of a dividend payment that resulted in

withholding.

       21.      The criteria for tax-exempt status in the United States are set forth principally in

Sections 401(a) and 501(a) of the Internal Revenue Code, as well as applicable regulations

thereunder. Among other things, a tax-exempt pension plan must be for the “exclusive benefit”

of an entity’s employees or their beneficiaries and must be funded by contributions from the

employer or employees.

       22.      Moreover, a pension plan can receive a full refund only where the dividends at

issue are not derived from the carrying on of a business by the pension fund or through an

associated enterprise.

   B. Defendants’ Fraudulent Scheme.

       23.      Beginning in or about 2012, Defendants Colodner, Markowitz and Van

Merkensteijn participated in a scheme to submit fraudulent tax refund claims to FPSF Belgium.

The scheme involved the registration of U.S. tax residents that would pose as qualified U.S.

pension plans. These entities would represent to FPSF Belgium that they were tax-exempt

pension plans and, using documentation from a firm called Solo Capital, would represent that

they owned shares in Belgian companies, thus entitling them to full refunds of all withheld

dividend tax.

       24.      One of the tax residents used in this scheme was Delvian. Colodner, Markowitz

and Van Merkensteijn created Delvian in 2012 as a vehicle to make fraudulent tax refund




                                                 -5-
         Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 6 of 13




requests. On information and belief, Delvian has no legitimate sponsoring entity with any

employees, it does not exist for the exclusive benefit of any such employees or their beneficiaries

and it is funded by sources other than any purported employer or employees. Instead, Delvian

was used principally for the benefit of Defendants Colodner, Markowitz and Van Merkensteijn

and their fellow participants in the fraud. Colodner, Markowitz and Van Merkensteijn

dominated and controlled Delvian in order to perpetrate a fraud against FPSF Belgium.

       25.      In submissions to FPSF Belgium, Delvian listed its address as 40 West 57th

Street, 20th Floor, New York, NY 10019. At the time, that address was occupied by non-party

Argre Management LLC (“Argre”), a financial services firm. Markowitz and Van Merkensteijn

were founders and directors of Argre. Defendant Colodner was an Argre employee. These

individuals used the 40 West 57th Street address to give Delvian a false appearance of

legitimacy. The same address was used for other sham pension plans in connection with other

fraudulent tax refund requests to FPSF Belgium and other tax authorities.

       26.      FPSF Belgium discovered the facts set forth above concerning Delvian in or about

January 2021.

       27.      In addition to creating the appearance that Delvian was a legitimate pension plan,

the scheme also depended on showing that Delvian purportedly owned shares in Belgian

companies and received related dividends. To accomplish this, Defendants worked with various

share custodians and brokers to obtain the necessary false documentation. These participants in

the fraud included Defendants FGC Securities and Stephen Wheeler, FGC’s head of operations,

as well as non-party Solo Capital Partners LLP (“Solo Capital”).

       28.      Finally, to submit the required paperwork to FPSF Belgium, Defendants enlisted

the services of a tax reclaim agent called Goal TaxBack Limited (“GTB”). To formalize this




                                               -6-
          Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 7 of 13




role, Defendant Colodner signed a “Power of Attorney” dated August 3, 2012. The power of

attorney authorized GTB to provide tax services, “including the reclaiming from any taxation

authority in any jurisdiction,” on Delvian’s behalf. Colodner signed as “trustee.”

   C. Defendants’ False Representations to FPSF Belgium.

        29.      From 2012 to 2015, Defendants carried out their scheme to defraud FPSF

Belgium by submitting tax refund claims through GTB on behalf of Delvian. Each claim

included a cover letter from GTB, a tax refund claim form, documentation purporting to show

Delvian’s share ownership and receipt of dividends, the power of attorney signed by Colodner

and a statement from the IRS purporting to certify that Delvian was a tax-exempt U.S. pension

plan.

        30.      A chart identifying refund claims made by Delvian is attached as Exhibit A. The

chart shows the date of the application, the Belgian company in which Delvian supposedly

owned shares and the requested refund amount.

        31.      Each of these refund claims contained numerous false and misleading

representations, described in more detail below.

              1. Misrepresentation of Delvian’s Status as a Legitimate Pension Plan.

        32.      Each refund claim represented that Delvian was a legitimate pension plan that

qualified for a full refund based on its tax-exempt status under U.S. law.

        33.      For example, the claims included express statements by GTB that Delvian was a

U.S. pension plan, and that it was seeking a full refund on that basis.

        34.      In addition, each request included a statement from the IRS for Delvian certifying

that “to the best of our knowledge, the above-named entity is a trust forming part of a pension,

profit sharing, or stock bonus plan qualified under section 401(a) of the U.S. Internal Revenue




                                                -7-
          Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 8 of 13




Code, which is exempt from U.S. taxation under section 501(a) . . . .” This type of IRS statement

is called a Form 6166, which the IRS provides to U.S. tax residents upon request. The IRS does

so based on information provided by the applicant and without an independent determination of

the entity’s status. On information and belief, Delvian, Colodner, Markowitz and Van

Merkensteijn procured this IRS statement by providing the IRS with false and misleading

information. Colodner, Markowitz and Van Merkensteijn caused GTB to include this IRS

statement in the tax refund requests.

       35.      The statements in the refund claims that Delvian was a pension plan were false.

Delvian was not a pension plan because, among other reasons, there was no legitimate employer

associated with Delvian, Delvian was not funded by employer or employee contributions and

Delvian did not exist for the exclusive benefit of employees and their beneficiaries.

             2. Misrepresentation of Delvian’s Ownership of Shares and Dividends.

       36.      Each refund claim represented that Delvian owned shares in a Belgian company

and that it had received dividends in connection with those shareholdings.

       37.      Each refund claim form identified the Belgian company in which Delvian

supposedly owned shares, stated the number of those shares and stated the net dividend that

Delvian supposedly received.

       38.      The claims also included documentation from one or more brokers supposedly

showing Delvian’s purchase of the relevant shares. For example, for several refund claims, FGC

Securities provided “cash equity confirmations” purporting to show Delvian’s share purchases.

These documents were signed by Stephen Wheeler of FGC Securities.

       39.      In addition, each refund claim included a purported “dividend credit advice” from

Solo Capital. In this document, Solo Capital stated that it was crediting Delvian’s account to




                                               -8-
          Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 9 of 13




reflect payment of dividends in connection with the relevant shares. The document purported to

describe, among other things, the company in which Delvian supposedly owned shares, the

number of shares and their international securities identification number (or “ISIN”), the gross

dividend amount, the tax withheld and the net dividend.

       40.     The statements concerning ownership of shares and dividends by Delvian were

false. Delvian did not purchase or own the shares in question, did not receive dividends in

connection therewith, and was not entitled to any tax refund. To the extent Delvian was involved

in any purported transaction involving a share purchase or receipt of dividends relating to these

securities, any such transaction was a sham designed to create the false appearance that Delvian

owned the shares, received dividends, and/or was entitled to a tax refund.

   D. Payments by FPSF Belgium.

       41.     In reasonable reliance on the various false statements made by or on behalf of the

Defendants in each of Delvian’s refund requests described above, FPSF Belgium paid to Delvian

or its agents the requested refund amounts. These payments were made at various times in the

months following Defendants’ refund requests. The amounts paid came to a total of €6,319,220,

or approximately $7,583,064 at the current exchange rate.

       42.     On information and belief, the Defendants distributed these payments among each

other, related shell companies and their other co-conspirators.

       43.     The scheme to defraud FPSF Belgium continued until at least November 2015,

when FPSF Belgium suspended payments on refund claims involving Solo Capital.




                                               -9-
         Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 10 of 13




                                        Causes of Action

                                First Claim for Relief - Fraud
                (Against Delvian, Colodner, Markowitz and Van Merkensteijn)

       44.      FPSF Belgium repeats and realleges Paragraphs 1 through 43 above as if fully set

forth herein.

       45.      The tax refund claims submitted on behalf of Delvian contained numerous

materially false and misleading statements.

       46.      Each of Delvian, Colodner, Markowitz and Van Merkensteijn knowingly caused

these refund claims to be submitted. Delvian, Colodner, Markowitz and Van Merkensteijn knew

that statements in the refund claims were false and/or acted recklessly as to the statements’

falsity. Each of Delvian, Colodner, Markowitz and Van Merkensteijn knowingly made these

statements, and/or caused them to be made, and/or conspired to have them made. Each of

Delvian, Colodner, Markowitz and Van Merkensteijn did so with the fraudulent intent to induce

FPSF Belgium to pay out the requested dividend tax refunds.

       47.      In reliance on these fraudulent misrepresentations, FPSF Belgium paid out

withholding tax refund claims totaling €6,319,220 to Delvian or its agents. FPSF Belgium

suffered damage in that amount, plus interest, as well as the costs of investigating and

uncovering Defendants’ fraud in an amount to be determined at trial.

       48.      Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, and therefore FPSF Belgium is entitled to punitive damages.

                     Second Claim for Relief – Aiding and Abetting Fraud
                            (Against FGC Securities and Wheeler)

       49.      FPSF Belgium repeats and realleges Paragraphs 1 through 48 above as if fully set

forth herein.




                                               - 10 -
        Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 11 of 13




       50.    Delvian, Colodner, Markowitz and Van Merkensteijn perpetrated a fraud on FPSF

Belgium.

       51.    FGC Securities and Wheeler had actual knowledge of this fraud and knowingly

provided substantial assistance to advance the fraud’s commission.

       52.    As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, FPSF Belgium has suffered substantial damages.

       53.    Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, and therefore FPSF Belgium is entitled to punitive damages.




                                             - 11 -
        Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 12 of 13




                                       Request for Relief

       WHEREFORE, Plaintiff FPSF Belgium requests that this Court enter judgment in its

favor against Defendants as follows:

              a) An award of damages in an amount of no less than €6,319,220 (or
                 approximately $7,583,064 at today’s currency exchange rate), plus pre-
                 judgment interest, and further damages in an amount to be determined at trial;

              b) Punitive damages;

              c) The costs and fees of this action;

              d) All other and further relief that is just and proper.

Dated: July 27, 2021
       New York, New York

                                                  CLIFFORD CHANCE US LLP

                                                  s/ Jeff E. Butler
                                                  Jeff E. Butler
                                                  John P. Alexander
                                                  Meredith George
                                                  Robert Price
                                                  CLIFFORD CHANCE US LLP
                                                  31 West 52nd Street
                                                  New York, New York 10019
                                                  Attorneys for Plaintiff Federal Public Service
                                                  Finance of Belgium




                                              - 12 -
Case 1:21-cv-06404-JGK Document 1 Filed 07/27/21 Page 13 of 13




                            Exhibit A
  Date of         Belgian Security           Refund Amount
  Application
  9/10/12         Umicore                    € 137,500

  11/27/13        Anheuser/Busch Inbev       € 1,615,000

  11/27/13        Telenet                    € 705,440.38

  11/27/13        Belgacom SA                € 504,000

  11/27/13        KBC                        € 395,000

  11/27/13        Ageas                      € 264,000

  11/27/13        Delhaize Group             € 180,600

  11/27/13        Solvay                     € 150,000

  11/27/13        UCB                        € 142,800

  11/27/13        Solvay                     € 142,500

  11/27/13        Ackermans & Van Haaren     € 58,450

  12/4/13         Bekaert                    € 48,875

  5/1/14          Belgacom SA                € 155,153.88

  5/7/14          Groupe Bruxelles Lambert   € 112,228.56

  5/28/14         Anheuser/Busch Inbev       € 752,372.01

  5/28/14         Ageas                      € 177,400.30

  7/1/14          Anheuser/Busch Inbev       € 777,900




                              - 13 -
